DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 110523019).
Re claim 1, Wang et al. disclose a brake plate for a fall arrest system, the brake plate comprising: a body (19)  having a central opening, wherein the central opening defines an inner circumference of the body; and at least two slots on the body (housing springs 12), wherein the at least two slots are disposed diametrically opposite to each other, wherein each of the at least two slots is disposed between the inner circumference and an outer circumference of the body, wherein each of the at least two slots is curved and extends along a portion of the outer circumference. (Fig. 3)

Re claim 4, Wang et al. disclose at least two pin openings positioned diametrically opposite to each other, wherein a pin opening is configured to receive a pin (17).

Re claim 5, Wang et al. disclose wherein the brake plate is coupled to a back plate (61) of a brake assembly.

Re claim 6, Wang et al. disclose a brake assembly for a fall arrest system, comprising: a brake plate (19) having a central opening, wherein the central opening defines an inner circumference of the brake plate, the brake plate comprising: at least one slot (housing springs 12), wherein the at least one slot is disposed between the inner circumference and an outer circumference of the brake plate, wherein the at least one slot is curved and extends along a portion of the outer circumference of the brake plate; and at least one deformable body (12), wherein the at least one deformable body is disposed within the at least one slot, wherein the at least one deformable body is curved and extends along a length of the at least one slot. (Fig. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110523019).
Re claim 7, Wang et al. do not teach at least one screw, disposed at a first end of the at least one slot, such that in an instance when the brake plate rotates, a second end of the at least one slot moves towards the at least one screw.  Wang et al. teach a pin 17 disposed at a first of at least one slot.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a screw in place of a pin since pins and screws are well known alternatives for fasteners.

Re claim 8, Wang et al. as modified teach a back plate (61) defining at least one screw hole to receive the at least one screw.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2, 3 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diehl et al., Auston et al., Casebolt, Pieeru, and Renton et al. teach similar brake plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWMay 2, 2022